Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The allowed claims, 79-84, are directed towards a method of content management wherein modification of digital content causes the modified version to be stored in a second location, but the modification is not actually performed until request for the content is received. The prior art teaches generating multiple versions of content through editing for storage in different locations (see for example U.S. Patent No. 8,250,034 to Manousos), but provides no motivation to one of ordinary skill in the art to both store modified content in separate locations and only apply the modification after a request to access the modified version is received.
This application is in condition for allowance except for the presence of claims 85-101 directed to inventions non-elected without traverse (see below).  Accordingly, claims 85-101 have been cancelled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Double Patenting
The non-statutory double patenting rejection of U.S. Patent number 9,021,535 has been withdrawn.
Election/Restrictions
Newly submitted claims 85-94 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claims are drawn to an apparatus for providing digital content wherein only a portion of content is provided in the event that operational parameters are not then-currently meeting requirements. This is a means for preventing delays in provisioning content for maintaining quality of service and found in H04N21/2336, whereas the outstanding invention is directed towards a method for video editing (H04N21/2355).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  s 85-94 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Newly submitted claims 95-101 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claims are drawn to an apparatus for providing digital content wherein necessary software for enabling a client device to decrypt requested content is downloaded in the event that the version of the content is not compatible with the client device. Automated downloading of software for the purpose of performing digital rights management is found in H04N21/2541, whereas the outstanding invention is directed towards a method for video editing (H04N21/2355). 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 95-101 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302.  The examiner can normally be reached on 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DOMINIC D SALTARELLI/Primary Examiner, Art Unit 2421